COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Willis and Bray
Argued at Norfolk, Virginia


HAMPTON ROADS ADMIRALS
and
AETNA CASUALTY AND SURETY COMPANY       MEMORANDUM OPINION * BY
                                     JUDGE JERE M. H. WILLIS, JR.
v.           Record No. 2128-94-1           AUGUST 8, 1995

PATRICK CAVANAGH


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             Kevin E. Mooney (Robert W. McFarland; Mark S.
             Davis; McGuire, Woods, Battle & Boothe, on
             briefs), for appellant.

             Patrick Cavanagh, pro se.



     The award of the commission is modified and affirmed.

     1.     The commission's holding that the question of maximum

medical recovery was not an issue in the claim is supported by

the record.    While the employer protested what it termed an ex

parte determination of compensable disability, it expressly

acknowledged "that the time for requesting a review of such

determination has already passed."       This supports the

commission's determination that the issue of compensability was

conceded.

     2.     We find no abuse of discretion in the commission's

determination that the proper measure of average weekly wage was

not the allowances paid temporarily during the try-out period,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
but the average weekly wage of a player who made the team.   The

parties agreed that this was the proper approach.   The deputy

commissioner correctly determined that the average weekly wage

was $277.77, to which should be added a weekly housing allowance

of $46.15, making a total average weekly wage of $323.92.    The

commission erred in adding to that figure a meal allowance of $18

per day ($126 per week).   The uncontradicted evidence established

that the meal allowance was paid only during the try-out period,

as the alternative to a wage.   It was not paid during the regular

season, once payment of a regular wage began.
     This case is remanded to the commission for entry of an

award based upon an average weekly wage of $323.92.

                                Modified, affirmed and remanded.




                                - 2 -